IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSHUA PULLIAM,                          §
                                         §     No. 450, 2018
      Defendant Below,                   §
      Appellant,                         §     Court Below: Superior Court
                                         §     of the State of Delaware
      v.                                 §
                                         §     Cr. ID Nos. 1304006651 (K)
STATE OF DELAWARE,                       §                 1506008282 (K)
                                         §
      Plaintiff Below,                   §
      Appellee.                          §
                           Submitted: September 18, 2018
                            Decided: September 20, 2018
                                  ORDER
      On August 31, 2018, the Clerk issued a notice, by certified mail, directing the

appellant to show cause why this appeal, received by the Court on August 30, 2018,

should not be dismissed for the appellant’s failure to file the notice of appeal no later

than thirty days after his sentencing on July 30, 2018. The appellant received the

notice to show cause on September 5, 2018, but he did not respond to it. Any

response was due to be filed by September 17, 2018. Under these circumstances,

dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                         BY THE COURT:

                                         /s/ James T. Vaughn, Jr.
                                         Justice